Citation Nr: 0808433	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 
2003, for a grant of a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than August 14, 
2001, for a grant of service connection for the residuals of 
a shell fragment wound of the right foot.  

3.  Entitlement to an effective date earlier than March 27, 
2003, for a grant of service connection for a major 
depressive disorder associated with the residuals of a 
cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an action by the Wichita, Kansas, Regional Office (RO), 
of the Department of Veterans Affairs (VA).

The issues involving an effective date for the awarding of 
service connection for a major depressive disorder and the 
residuals of a right foot disability are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The RO received the veteran's original claim for benefits 
on March 8, 2001.  

3.  From March 8, 2001, to December 1, 2001, the veteran was 
in receipt of a 100 percent schedular evaluation for the 
residuals of a cerebrovascular accident.  

4.  The evidence of record indicates that the veteran was 
unemployable due to his service-connected cerebrovascular 
accident residuals on December 1, 2001.  


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2001, for 
the award of a TDIU rating have been met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2002, 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of granting an earlier effective date for the awarding 
of a TDIU.  

The veteran has asserted that the VA erred when it did not 
assign an effective date prior to March 27, 2003, for a TDIU.  
The veteran was granted a TDIU on that date after it was 
determined that the veteran's five service-connected 
disabilities prevented him from obtaining gainful employment.  
It is further noted that it was also on that date that the 
veteran was granted service connection for a psychiatric 
disorder and assigned a 50 percent disability evaluation for 
the psychiatric disorder.  As a result of the award for the 
psychiatric disorder, the veteran had a combined evaluation 
of 70 percent, and he was assigned a total disability 
evaluation based on individual unemployability.  This was 
done in accordance with 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2002).

He contends that, prior to March 27, 2003, the residuals of 
his cerebrovascular accident prevented him from obtaining 
gainful employment.  He maintains that the medical evidence 
supports his assertions and has asked that an effective date 
of either May 8, 2001, or December 1, 2001, be assigned for 
the awarding of a TDIU.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2002, 2007).  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting 
a determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002, 
2007).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2002, 2007).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Regulations provide that the effective date for compensation 
will be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2002, 2007).  
Thus, the date of an award based upon an original claim or a 
claim to reopen a final adjudication can be no earlier than 
the date of receipt of the application for the award in 
question.  38 C.F.R. § 3.400 (2002, 2006).  Benefits are 
generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2002, 2007).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a) (2002, 2007).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, that exception is inapplicable to this case, since 
the veteran filed his original claim for benefits many years 
after he was released from active duty in 1971.  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2002, 2007).  For example, the 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of such a claim.  38 C.F.R. § 3.157(b) (2002, 2007).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2002, 2007), 
he obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c) (2002, 2007), which provides that an informal 
request for increase or reopening will be accepted as a 
claim.  Under the provisions of 38 C.F.R. § 3.157(b)(1) 
(2002, 2007), an informal claim for increase will be 
initiated by a report of examination or hospitalization by 
VA, or the uniformed services, for previously established 
service-connected disabilities.  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3) (2002, 2007), an 
informal claim for increase will be initiated upon receipt of 
evidence from a private physician or layman or from state and 
other institutions.  See Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a TDIU).

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002, 
2007).  Unemployability associated with advancing age or 
intercurrent disability may not be considered in determining 
entitlement to a total compensation rating.  38 C.F.R. § 4.19 
(2002, 2007).  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 
(1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2002, 2007), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2002, 2007), 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2002, 2007).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2002, 
2007).

A review of the evidence indicates that the veteran submitted 
his initial claim for benefits and that claim was received at 
the RO on May 8, 2001.  Following his submission, he 
underwent a VA General Medical Examination in August 2002.  
The medical examiner provided the following diagnoses:

Diabetes type 2, in good control with 
diet and exercise which has not been a 
disability factor.  

CVA, stable with residuals of memory loss 
and left sided peripheral vision loss 
which has been a disability and has 
caused his job loss (this disability and 
connection to diabetes is referred to the 
Neurologist).  

Hypertension, stable and in fair control 
with medication which has not been a 
disability factor.  

Onychomycosis of toenails, under 
treatment by Podiatrist without 
disability.  

It was subsequently determined that the veteran's 
cerebrovascular accident was caused by his diabetes mellitus, 
and service connection was granted for that condition.  

The record indicates that the veteran was originally granted 
service connection for the following disabilities:

Type II diabetes mellitus - 10 percent 
disabling
Left hemianopsia visual impairment - 10 
percent 
        disabling
Residuals of a cerebrovascular accident - 
100 percent 
	disabling

The veteran's combined disability rating was 100 percent, and 
the effective date was May 8, 2001.  Service connection was 
then granted for the residuals of a shell fragment wound of 
the right foot.  A noncompensable evaluation was assigned and 
the effective date was determined to be August 14, 2001.  The 
disability rating for the residuals from the cerebrovascular 
accident was then reduced from 100 to 10 percent in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 8009 (2001).  The effective date was 
determined to be December 1, 2001.  The veteran's combined 
rating was then calculated to be 30 percent disabling.  A 
TDIU was subsequently assigned with an effective date of 
March 28, 2003, and the question is whether a TDIU should 
have been assigned effective December 1, 2001.  In other 
words, from the date of his claim (May 8, 2001) to December 
1, 2001, the veteran was in receipt of a 100 percent 
schedular evaluation on account of his stroke.  From December 
1, 2001, to March 28, 2003, the veteran was not in receipt of 
a combined schedular evaluation (or a single schedular 
evaluation) that equaled 100 percent.  After March 28, 2003, 
the veteran received a TDIU.  The question then is whether a 
TDIU should have been assigned starting December 1, 2001.  
The Board notes that a TDIU could not have been assigned 
prior to that date because the veteran was in receipt of a 
100 percent schedular evaluation.  In VA O.G.C. Prec. Op. No. 
6-99, VA's General Counsel held that a claim for TDIU may not 
be considered when a schedular 100-percent rating is already 
in effect.  No additional monetary benefit would be available 
in the hypothetical case of a veteran having one service-
connected disability rated 100-percent disabling under the 
rating schedule and another, separate disability rated 
totally disabling due to individual unemployability under 38 
C.F.R. § 4.16(a).  As the veteran had been assigned by the RO 
a 100 percent schedular rating for the stroke residuals from 
May 8, 2001, to December 1, 2001, the veteran is not eligible 
for TDIU for that period of time.  Hence, that claim must be 
dismissed as moot for the period of May 8, 2001, to December 
1, 2001.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris 
v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

Nevertheless, the Board finds that although the veteran did 
not meet the minimum schedular regulatory requirements for 
the assignment of a TDIU on December 1, 2001, the medical 
evidence did support the assignment of a TDIU on an 
extraschedular basis.  The medical examination, on which 
service connection was originally granted, that of August 
2002, specifically stated that the veteran could not work 
because of the residuals the veteran was experiencing as a 
result of the cerebrovascular accident.  The Board believes 
that this statement was an "informal" claim for a TDIU and 
that the statement in and of itself described the veteran as 
being unemployable.

It is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  First, there needs to be a finding as 
to the date on which the appellant initiated his TDIU claim 
by formal or informal claim.  That date would be March 8, 
2001, the date of the veteran's original claim.  Second, 
there needs to be a finding regarding on what date the 
medical evidence of record showed that the appellant's 
entitlement to a TDIU arose, that is, at what point in time 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5111(b) (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(o), 4.15, 4.16 (2002, 2007).  In this 
instance, it was not until December 1, 2001, the day in which 
he was no longer receiving a 100 percent schedular evaluation 
for his stroke residuals, that he was rendered unable to 
secure or follow a substantially gainful occupation.  

While the record is not without some ambiguity, the Board 
finds that the medical records along with the statements made 
by the veteran on their face support the veteran's 
assertions.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  The Court pointed out in 
Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  In 
view of the foregoing, the Board finds that the evidence is, 
at least, in equipoise.  Because the evidence is in 
equipoise, and since the appellant is supposed to be afforded 
the benefit-of-the-doubt, the Board concludes that an earlier 
effective date for the granting of a TDIU should be assigned.  


ORDER

Entitlement to an effective date of December 1, 2001, for the 
awarding of a TDIU, is granted.




REMAND

The two remaining issues involve entitlement to an earlier 
effective date.  A review of the claims folder indicates that 
when the veteran originally filed his claim for benefits a 
VCAA-type letter was sent to him.  That letter informed the 
veteran of what was required to prevail on his claim for 
service connection.  Service connection was granted but after 
the veteran submitted his appeal with respect to the 
effective dates assigned, a letter informing the veteran of 
how he could prevail on an earlier effective date has never 
been provided to the veteran.  More importantly, the record 
reveals that the RO never issued a formal rating decision on 
the merits of the veteran's claim.  Instead of issuing such a 
decision, the RO issued a Statement of the Case (SOC).  In 
the SOC, the RO stated that the earlier effective date issue 
was covered by the rating action issued in December 2003.  
The Board disagrees with that assessment.  The December 2003 
rating action discussed the veteran's claim involving the 
assignment of an earlier effective date for the awarding of a 
TDIU.  It does not address the veteran's claim involving the 
effective dates for the awarding of service connection for a 
right foot disability and a psychiatric disorder.  Thus, 
since a separate and distinct rating decision has not been 
sent to the veteran for his edification and review, the claim 
must be remanded so that this procedural defect may be 
addressed.

Along with the lack of a separate rating decision not being 
issued on the claim involving an earlier effective date, the 
claims folder also reveals that the veteran was not told 
specifically how he could prevail on his claim.  Furthermore, 
he was not informed how the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (the assignment of 
effective dates) affected his claim.  Therefore, the claim 
must be remanded so that such information may be presented to 
the veteran prior to the Board issuing a decision on the 
merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
should advise the veteran in writing 
concerning how he may prevail on the 
issue involving an earlier effective 
date.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

The AMC/RO should review the claims folder and ensure that 
all of the foregoing development actions have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must issue a separate rating decision on 
the issues involving an earlier effective date.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


